Title: From John Adams to Thomas Boylston Adams, February 1803
From: Adams, John
To: Adams, Thomas Boylston



Dear Sir
Quincy Feb.  1803

In my last I attempted to prove that Government and Society are inseperable from each other. In the case that was stated the Government of the Mother over her Infant was proved to be coeval with the first Act of Society or Sociability between them. Without the Government of the Mother there could have been no Connection or Intercourse between them; and the Child must have perished in the first moments of its Life. Another Hypothesis may now be advanced, which will shew the same Truth in another light not less clear. Suppose the first Man and Woman created upon Earth, in full Strength and Stature.—At the first View of each other, they would both probably cry out if they could Speak, or if they could not Speak they would think “Surely tis some Infant of the Sun, dressed in its father’s gayest Beams.” Nature has made Men and Women for each other. Call it Instinct, Sympathy or Feeling it is the Constitution of human Nature. The human Face is to the human Eye, perhaps the finest and certainly one of the most wonderful of the Works of God in this lower material World. The configuration of the Body, has Elegancies which nothing in this Sublunary Scene exceeds. The Motions of the Body in Walking or running have a grace, that is fascinating to the Sight. All these feelings of delight would concur to banish all fears and soon bring the new created Couple to nearer Intercourses and more intimate Connections. The Superiour Stature, Strength and Agility of the Man, has not more Charms in the Estimation of the Woman, than her Superiour Softness, Delicacy and Timidity have in that of the Man his. They would soon be so fond of each others Company that they would both be uneasy when absent or out of Sight. This Uneasyness would soon produce an Agreement to live to gether, to search for grains Herbs fruits Roots and to chase together for Birds and terrestrial animals for food, or possibly an agreement to a division of labour, the female to Search for Vegetables and the Male to chase and hunt for Game, for their common Stock of Nourishment and Subsistance. An hollow Tree if to be found would be their common Habitation by common consent or a hut made of branches of Trees broken off for Stakes and wound with furze, Moss, or Bark ex st and find carpeted and lined within with Furs and Skins. This is a Social Compact, a mutual covenant made for common Utility, i.e. for the better easier acquisition of the Necessaries, Conveniences Comforts and Pleasures of Life. This is Law, Order, and Government, for Law implies Government, order implies Government. The simple uneasiness arising to one from a breach of this order, or the painfull fear of disgusting or offending or even grieving the other, would be a Sanction to this Law of Rewards and punishment to this Law. This alone is enough to constitute Government. Among the first Acts of their Intercourse and Association it is probable the Male would be conscious on one side of a general Superiority, the female as the other of an inferiority, of capacity I mean for the common defence and procuring Subsistance and an Authority. A very strict or severe Government wd not be necessary nor usefull. But ever so slight an Influence or Authority assumed or conceeded is sufficient to constitute the Idea of Government. The Power of the Man is clearly Superiour, his Wisdom wd soon be superiour by his wider range of Observation and his good will to the Welfare and happiness of the Union would be equal to say no more. Now Wisdom, Power and Goodness united compose the natural and legitimate Idea or Theory of Authority and Government is nothing more than Authority reduced to practice.
The Existence of Government from the beginning of Society and even from the first Acts of Sociability may be argued from another Topic. Subordination and consequently Government is an universal Law of Nature, ordained by the Will of God, through all the Tribes and Species of the Animal Creation. The Bees, the Ants, the Doves, every kind of Birds, all sorts of Poultry, Sheep, Goats, Cattle. A Farmer with an hundred head of Cattle in his barn yard sees a peaceful regular society, and an established Government extending from the great Prince first Consul the Bull, through all his Oxen Cows, Steers, Heifers, down to his youngest Calves. Every one knows his place, or if he forgets it for a moment the Magistrate of Nature soon reminds him of it, by his irresistable horn. No Reason can be assigned to shew that Men and Women are left by nature in a more unhappy Situation than other Animals, and condemned to a mischievous Anarchy from their Beginning. A Glare of the Eye, a frown of the Eye brow, a movement of Anger, Ridicule or contempt in the Countenance would after carry Authority with them & Constitute Government. If these would not answer, we know that a Jogg, a Stroke, a Kick would supply the deficiency, and if these would not do a Battle would decide the controversy.
As there is a natural Society and a natural Government, so there is an artificial Society and an artificial Government. As our natural Couple became by time and observation better acquainted with themselves and each other, with their mutual Powers and Capacities of Body and mind, with their respective and mutual Wants  Vegetables most usefull and most hurtfull or dangerous  became mere constant regular and necessary and so would  experience would soon render both more artificial. Reason would every day Suggest Improvement in the Social Life, and at the same time Suggest the means of strengthening the Authority of one Party, and increasing the docility and Submission of the other.
Without tracing the Rise and Progress of the natural Society & Government of our natural Couple, through all their gradations, we may suppose they begin to have Children and as we can make them as fruitfull as we please. We may suppose they have two a year for twenty years: or if this should shock you let them have twenty Children in twenty years. I shall not say with Grotius that a Right of Empire over Children is acquired to Parents by the Act of Generation. I see no connection of any right with this Social Act. But the Instinct of Nature, of Love to the Child in the father and mother, the absolute Power they have over it, the Capacity they have to cherish and nourish it, constitute an Absolute Authority, and more, not only a Right and but a duty to govern it for their comfort and its own preservation, Growth, improvement, Perfection and Happiness. For their is no Certainty, no Knowledge, no Science, more intuitive in my mind than this that Wisdom, Goodness and Power united constitute Right, Authority and Government in all conceivable Cases.
This Authority is common to both Parents. For there being by our Supposition, but one couple in the World, there can be no dispute about Fatherhood or Motherhood. If questions arise between Father and Mother about the manner of nourishing, cherishing, cloathing, or educating a Child or the Children, they must be decided by Reasoning and persuation, by considerations of prudence and Utility, Convenience or necessity, and if all these Resources fail, the controversy would be settled as all others are by the Supream Power, the highest authority of Government in the Family or the Ratio Ultima. But Government, absolute Government over all the Children, must be exercised over by the Father or Mother or both in Harmony from their Births, through the first, Second and third at least of Shakespeares Seven Ages. Where then is your Society founded in Wants without Government, all this While. I see no Symptom of any Society or any Social Act, or exertion of Sociability without Government. Government grows out of the Wants of the Man the Woman and all the Children, as soon as the Wants are felt and before they can be supplied.
I am &c
